Name: 84/264/EEC: Commission Decision of 7 May 1984 establishing that the apparatus described as 'Ortec - Planar totally depleted Silicon Surface Barrier Detectors, model: D 035-050-15, D 030-150-50, D 015-050- 100, D 030-300-100 - Totally depleted Silicon Surface Barrier Detectors, model: B 027-450-200, B 027-450-400, B 018-050-300, B 027-450-300' may be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: electrical and nuclear industries;  tariff policy;  natural and applied sciences;  mechanical engineering
 Date Published: 1984-05-17

 Avis juridique important|31984D026484/264/EEC: Commission Decision of 7 May 1984 establishing that the apparatus described as 'Ortec - Planar totally depleted Silicon Surface Barrier Detectors, model: D 035-050-15, D 030-150-50, D 015-050- 100, D 030-300-100 - Totally depleted Silicon Surface Barrier Detectors, model: B 027-450-200, B 027-450-400, B 018-050-300, B 027-450-300' may be imported free of Common Customs Tariff duties Official Journal L 131 , 17/05/1984 P. 0044 - 0044*****COMMISSION DECISION of 7 May 1984 establishing that the apparatus described as 'Ortec - Planar totally depleted Silicon Surface Barrier Detectors, model: D 035-050-15, D 030-150-50, D 015-050-100, D 030-300-100 - Totally depleted Silicon Surface Barrier Detectors, model: B 027-450-200, B 027-450-400, B 018-050-300, B 027-450-300' may be imported free of Common Customs Tariff duties (84/264/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as last amended by Regulation (EEC) No 608/82 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 1 November 1983, the Netherlands requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as 'Ortec - Planar totally depleted Silicon Surface Barrier Detectors, model: D 035-050-15, D 030-150-50, D 015-050-100, D 030-300-100 - Totally depleted Silicon Surface Barrier Detectors, model: B 027-450-200, B 027-450-400, B 018-050-300, B 027-450-300', ordered on 9 October 1982 and intended to be used in nuclear physics experiments with beams of particles from a variable-energy cyclotron, should be considered to be scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value are currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 11 April 1984 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question are detectors; whereas their objective technical characteristics, such as the precision of the answer in the field of the particles energy, and the use to which they are put make them specially suited to scientific research; whereas, moreover, apparatus of the same kind are principally used for scientific activities; whereas they must therefore be considered to be scientific apparatus; Whereas, on the basis of information received from Member States, apparatus of equivalent scientific value capable of use for the same purpose are not currently manufactured in the Community; whereas, therefore, duty-free admission of these apparatus is justified, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as 'Ortec - Planar totally depleted Silicon Surface Barrier Detectors, model: D 035-050-15, D 030-150-50, D 015-050-100, D 030-300-100 - Totally depleted Silicon Surface Barrier Detectors, model: B 027-450-200, B 027-450-400, B 018-050-300, B 027-450-300', which are the subject of an application by the Netherlands of 1 November 1983, may be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 May 1984. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 74, 18. 3. 1982, p. 4. (3) OJ No L 318, 13. 12. 1979, p. 32.